COURT OF APPEALS OF VIRGINIA


Present:    Judges Baker, Elder and Fitzpatrick


RENE L. PUTNAM

v.   Record No. 2778-95-4                         MEMORANDUM OPINION *
                                                      PER CURIAM
SAFEWAY, INC.                                        MAY 21, 1996


          FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (James F. Green; Ashcraft & Gerel, on
             brief), for appellant.
             (Kevin J. O'Connell; O'Connell & O'Connell,
             on brief), for appellee.



     Rene L. Putnam ("claimant") contends that the Workers'

Compensation Commission erred in finding that she failed to prove

that her employment caused her bilateral carpal tunnel syndrome.

Upon reviewing the record and the briefs of the parties, we

conclude that this appeal is without merit.    Accordingly, we

summarily affirm the commission's decision.    Rule 5A:27. 1
     A claimant must prove the existence of an occupational

disease by a preponderance of the evidence.       Virginia Dep't of

State Police v. Talbert, 1 Va. App. 250, 253, 337 S.E.2d 307, 308

(1985).    "Whether a disease is causally related to the employment
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
     1
      We recognize that, in light of the Supreme Court's decision
in Steinrich Group v. Jemmott, ___ Va. ___, 467 S.E.2d 795
(1996), the commission erred in finding that claimant's carpal
tunnel syndrome constituted a "disease" within the meaning of an
occupational disease under the Workers' Compensation Act.
However, because employer did not appeal this finding, it is
binding and conclusive upon this Court.
and not causally related to other factors . . . is a finding of

fact."     Island Creek Coal Co. v. Breeding, 6 Va. App. 1, 12, 365
S.E.2d 782, 788 (1988).    Unless we can say as a matter of law

that claimant's evidence sustained her burden of proof, the

commission's findings are binding and conclusive upon us.     Tomko

v. Michael's Plastering Co., 210 Va. 697, 699, 173 S.E.2d 833,

835 (1970).

     An occupational disease is one "arising out of and in the

course of employment."    Code § 65.2-400(A).   "A disease shall be

deemed to arise out of the employment" when the evidence

establishes six elements.    Code § 65.2-400(B).   Elements (1) and

(6) require evidence showing "[a] direct causal connection

between the conditions under which work is performed and the

occupational disease" and that the disease "had its origin in a

risk connected with the employment and flowed from that source as

a natural consequence . . . ."    Code § 65.2-400(B)(1) and (B)(6).

The commission found that claimant failed to establish a

compensable occupational disease under the requirements of Code

§ 65.2-400.
     In denying claimant's application, the commission found as

follows:
                  The most positive evidence regarding
             causation presented by the claimant in this
             case is Dr. [Hugo A.] Davalos' interrogatory
             response, through which he agrees only that
             the carpal tunnel syndrome is "directly
             related to the nature of the claimant's
             employment." There is no evidence in this
             case that the carpal tunnel syndrome was
             proximately caused by that work.


                                   2
        The commission, in its role as fact finder, was entitled to

give little weight to Dr. Davalos' opinion where he failed to

state with any degree of reasonable medical certainty that

claimant's employment caused her carpal tunnel syndrome.    As the

commission correctly noted, the fact that claimant's carpal

tunnel syndrome may have been related to the nature of her work

is not sufficient to show that it had its origin in a risk

connected to her employment.    The record also showed that Dr.

Royfe did not render an opinion on causation and Dr. J. Mark

Evans opined that claimant's carpal tunnel syndrome was not

caused by her employment.
        Based upon the absence of any persuasive medical opinion

that claimant's work caused her carpal tunnel syndrome, claimant

did not prove as a matter of law a compensable occupational

disease pursuant to the requirements of Code § 65.2-400.    Thus,

the commission did not err in denying her application based upon

a finding that she did not prove that her condition was caused by

her employment or that it had its origin in a work-connected

risk.

        Accordingly, we affirm the commission's decision.

                                       Affirmed.




                                   3